        Case 1:19-cv-00192-GSK Document 144            Filed 02/11/20    Page 1 of 6



                            United States Court of International Trade
                                     One Federal Plaza
                                   New York, NY 10278




  CHAMBERS OF
Gary S. Katzmann
      JUDGE
                                                         February 11, 2020

Via Email

John Bowers Brew                                         Kevin M. O’Brien
Crowell & Moring, LLP                                    Baker & McKenzie, LLP
1001 Pennsylvania Avenue, NW                             815 Connecticut Avenue, NW
Washington, DC 20004                                     Washington, DC 20006

Stephen Tosini                                           John M. Gurley
U.S. Department of Justice                               Arent Fox LLP
Commercial Litigation Branch– Civil Division             1717 K Street, NW
P.O. Box 480                                             Washington, DC 20006
Ben Franklin Station
Washington, DC 20044

Matthew R. Nicely
Hughes Hubbard & Reed LLP
1775 I Street, NW, Ste. 600
Washington, DC 20006

Re:     Invenergy Renewables LLC v. United States
        Case No.: 19-00192
        Questions for Hearing

Dear Counselors:

As you know, a hearing in this case will be held on Wednesday, February 12, 2020 at 10:00 a.m.
in Courtroom 1 of the James L. Watson Courthouse of the United States Court of International
Trade, One Federal Plaza, New York, NY 10278. The court has examined the parties’ briefs and
documents and intends to ask counsel the following questions:
       Case 1:19-cv-00192-GSK Document 144               Filed 02/11/20    Page 2 of 6
Court No. 19-00192                                                                        Page 2


Questions for Plaintiffs

   1. Invenergy previously argued that “if this [c]ourt enjoins the Withdrawal and orders
      USTR to undertake a notice-and-comment rulemaking process before taking such action
      again, that will also redress Invenergy’s procedural injury, giving it the opportunity to
      provide its views to USTR, have them considered, and obtain an explanation at least 30
      days before any potential increase in tariff rates.” Invenergy’s Suppl. Br. in Supp. of
      Pl.’s Mot. for a TRO at 7, Oct. 28, 2019, ECF No. 37. Why doesn’t the action taken by
      USTR provide for this requested relief?

   2. What authority supports your position that “this [c]ourt has ongoing exclusive jurisdiction
      over the imposition of safeguard duties on bifacial panels until it enters a final judgment
      addressing all of Plaintiffs’ claims”? Pls.’ Mem. in Supp. of Mot. to Show Cause at 1
      (emphasis added), Jan. 30, 2020, ECF No. 132 (“Pls.’ Br.”).

          a. Why should the court not allow USTR to “unilaterally start[] a new process to
             consider re-imposing” safeguard duties? See Pls.’ Br. at 1.

   3. How does the Office of the U.S. Trade Representative’s (“USTR”) Procedures to Consider
      Retention or Withdrawal of the Exclusion of Bifacial Solar Panels From the Safeguard
      Measure on Solar Products, 85 Fed. Reg. 4,756 (Jan. 27, 2020) (“Notice”) produce the
      same “business uncertainty that flows from [the] procedural violation” as implementing
      the initial Withdrawal of Bifacial Solar Panels Exclusion to the Solar Products Safeguard
      Measure, 84 Fed. Reg. 54,244–45 (USTR Oct. 9, 2019) (“Withdrawal”) without notice and
      comment, addressed by the preliminary injunction? Prelim. Inj. Order and Op. at 51,
      Invenergy Renewables LLC v. United States, 43 CIT __, __, Slip Op. No. 19-00192 (Dec.
      5, 2019) (“PI”). See also Pls.’ Br. at 5.

          a. The United States (“the Government”) claims that “administrative resolution
             should provide certainty to importers, the domestic industry, and the consuming
             public regarding the bifacial exclusion.” Def.’s Resp. to Invenergy’s Mot. to Show
             Cause at 12, Feb. 7, 2020, ECF No. 139 (“Def.’s Br.”). How do you respond?

          b. How would the irreparable harm from deficient procedure identified in the PI
             constitute continuing irreparable harm if USTR now follows proper procedures
             under the Administrative Procedure Act (“APA”)?

   4. Why is the Government prohibited from taking an action that could possibly result in a
      withdrawal of the Exclusion of Particular Products From the Solar Products Safeguard
      Measure, 84 Fed. Reg. 27,684 (USTR June 13, 2019) (“Exclusion”) without actually
      implementing or enforcing it? See Pls.’ Br. at 2.
       Case 1:19-cv-00192-GSK Document 144               Filed 02/11/20    Page 3 of 6
Court No. 19-00192                                                                        Page 3


          a. How do USTR’s actions violate the court’s order given your acknowledgement that
             (1) “the PI will remain in place while the USTR conducts [the] new withdrawal
             process;” and (2) “under the PI, Defendants may not undertake an administrative
             proceeding seeking to reinstate the withdrawal prior to adjudication of all of
             Plaintiffs’ claims on the merits”? Pls.’ Br. at 5, 8.

          b. What authority supports your contention that “Defendants cannot take a new action
             to withdraw the Exclusion without violating the PI. USTR’s Notice initiates just
             such an action”? See Pls.’ Reply in Supp. of Mot. to Show Cause at 5 (emphasis
             added), Feb. 11, 2020, ECF No. 143 (“Pls.’ Reply”). Does this conflict with the
             language of the Notice, which calls for comments on proposed actions to include
             withdrawing, revising, or maintaining the Exclusion? See id. at 3.

   5. Plaintiffs contend that “the process provided for by the Notice is very abbreviated.” Pls.’
      Br. at 6. How many days for notice and comment do Plaintiffs claim is required here?

          a. Why “will [it] be difficult for interested persons to make meaningful submissions”
             under the current timeline? See Pls.’ Br. at 6. Cf. Def.-Inter. Hanwha Q Cells USA,
             Inc. Resp. to Mot. to Show Cause at 7, Feb. 7, 2020, ECF No. 140 (“Def.-Inter.’s
             Br.”).

          b. Are there any cases which require an agency to use the same timeline for notice and
             comment to rescind a rule as the timeline to implement a rule? Doesn’t North
             Carolina Growers’ Association, Inc. v. United Farm Workers, 702 F.3d 755, 770
             (4th Cir. 2012), make clear that the same length of time is not required, so long as
             it is not unduly short? See Pls.’ Br. at 8.

   6. What authority supports your proposition that the court must supervise a process to re-
      impose duties on bifacial solar panels? See Pls.’ Br. at 8 –9.

          a. What authority supports your position that the Government was required to request
             a remand?

   7. Plaintiffs claim that the court should decide this case on the merits before the USTR
      proceeds with attempting to alter the Exclusion. Pls.’ Br. at 9–10. As USTR could decide
      not to implement a withdrawal, how is this issue ripe for disposition?

          a. What counts of the Complaint, if any, remain assuming arguendo that the Notice
             complies with the requirements of the APA? Are any of these claims ripe for
             disposition now? What do Plaintiffs propose as the next steps in this litigation?
       Case 1:19-cv-00192-GSK Document 144               Filed 02/11/20     Page 4 of 6
Court No. 19-00192                                                                         Page 4


          b. The Government claims that the Notice “would likely resolve all, or nearly all,
             contentions that the parties have raised.” Def.’s Br. at 1. How do Plaintiffs
             respond?

   8. What about the Notice implements or enforces the Withdrawal and is thus contrary to the
      court’s PI order? See PI.

   9. How do Plaintiffs respond to the Government’s contention that Plaintiffs, by asking the
      court to block the Notice, are asking for the same relief as a final favorable judgment? See
      Def.’s Br. at 7 (citing Associated Dry Goods Corp. v. United States, 1 CIT 306, 312, 515
      F. Supp. 775, 780 (1981)).

   10. “In the event that USTR determined [ . . . ] to withdraw the exclusion in whole or in part,
       entries of bifacial panels that preceded USTR’s new determination would not be subject to
       safeguard duties.” Def.’s Br. at 10. Would Plaintiffs still challenge a new withdrawal in
       this circumstance? How would Plaintiffs’ business certainty be affected by such an
       outcome?

          a. Hanwha Q Cells claims that the Notice attempts to cure the procedural deficiencies
             of the preliminarily enjoined Withdrawal. Def.-Inter.’s Br. at 5. How do Plaintiffs’
             respond?

Questions for Defendant

   1. Plaintiffs contend that the “[c]ourt has ongoing exclusive jurisdiction over the imposition
      of safeguard duties on bifacial panels until it enters a final judgment addressing all of
      Plaintiffs’ claims.” Pls.’ Br. at 1. How does the Government respond to this contention?

          a. In its response, the Government seems to contest this by stating that the PI does not
             cover a new withdrawal or procedure to contemplate a new withdrawal. See Def.’s
             Br. at 6. Is this Defendants’ position?

   2. Why is the unilateral imposition of the Notice not an “end-run” around the PI as Plaintiffs
      claim? See Pls.’ Br. at 7.

   3. Plaintiffs argue that “under the PI, Defendants may not undertake an administrative
      proceeding seeking to reinstate the [W]ithdrawal prior to adjudication of all of Plaintiffs’
      claims on the merits.” Pls.’ Br. at 8. How does the Government respond to Plaintiffs’
      position?

   4. Is the status quo as preserved by the PI affected by the Notice and further administrative
      proceedings by USTR?
       Case 1:19-cv-00192-GSK Document 144               Filed 02/11/20    Page 5 of 6
Court No. 19-00192                                                                         Page 5


   5. The Government claims that the Notice “would likely resolve all, or nearly all, contentions
      that the parties have raised.” Def.’s Br. at 1. Why is this so?

   6. Given the court’s finding that USTR likely violated the APA in the first instance, is it
      permissible for the court to oversee USTR’s choice of remedy? Is it required? See, e.g.,
      Mendoza v. Perez, 72 F. Supp. 3d 168, 170–71 (D.D.C. 2014).

   7. Was the Government required to request a remand before moving forward with notice and
      comment procedures?

          a. How does your position comport with the Federal Circuit’s decision in SKF USA,
             Inc. v. United States, 254 F.3d 1022, 1029 (Fed. Cir. 2001)? See also Pls.’ Reply
             at 5.

   8. Is USTR required to provide the same time period in the Notice as it did in implementing
      the Exclusion?

          a. Is the comment period “very short,” as Plaintiffs contend? See Pls.’ Reply at 8.

          b. Are there “exigent circumstances” and/or “urgent necessity for rapid administrative
             action” here? See Pls.’ Reply at 8 (citing N. Carolina Growers’ Ass’n, Inc. v.
             United Farm Workers, 702 F.3d 755, 770 (4th Cir. 2012); Omnipoint Corp. v. FCC,
             78 F.3d 620, 629–30 (D.C. Cir. 1996)).

          c. The Supreme Court in Hollingsworth v. Perry found:

                     Administrative agencies, for instance, “usually” provide a comment
                     period of “thirty days or more.” River-bend Farms, Inc. v. Madigan,
                     958 F.2d 1479, 1484 (C.A.9 1992); see Petry v. Block, 737 F.2d
                     1193, 1201 (C.A.D.C.1984) (“[T]he shortest period in which parties
                     can meaningfully review a proposed rule and file informed
                     responses is thirty days”).

              558 U.S. 183, 192–93 (2010). Does the schedule provided in the Notice contradict
              this case law?

          d. What concerns, if any, would the Government have with a notice and comment
             schedule allowing for thirty days of interested party comments and thirty days of
             responses, i.e. the same schedule given for notice and comment on the Exclusion?

Questions for Defendant-Intervenors

   1. “Following the [PI], the USTR abandoned the ‘defective’ Withdrawal.” Def.-Inter.’s Br.
      at 3. What evidence before the court supports this conclusion? Is this in the Notice?
        Case 1:19-cv-00192-GSK Document 144                 Filed 02/11/20     Page 6 of 6
Court No. 19-00192                                                                            Page 6



   2. Hanwha Q Cells claims that “[t]his new notice and comment period is a separate action by
      the USTR and is not related to the Withdrawal.” Def.-Inter.’s Br. at 9. Is it not at all related
      and thus not under the court’s jurisdiction? Is this true even if the USTR concludes that a
      new withdrawal is warranted?

    Please feel free to address any other issues you feel are important. If you will be requesting a
closed courtroom for the hearing (or for portions), please inform my case manager, Geoffrey Goell.

                                                              Sincerely,


                                                              /s/ Gary S. Katzmann
                                                              Gary S. Katzmann
                                                                     Judge
